Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Claims 12-20 were withdrawn from further consideration (see below).
Claims 1-11 are under consideration. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 02 September 2021 is acknowledged.
Claims 12-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 September 2021.

Claim Objections
Claim(s) 3 is/are objected to because of the following informalities: claim 3 recites “a first antigen binding moiety” and “a second antigen binding moiety” in wherein-clause, but “a first antigen binding moiety” and “a second antigen binding moiety” are not recited before wherein-clause. It is suggested that Applicant amend claim 3 to recite “a first antigen binding moiety” and “a second antigen binding moiety” before wherein-clause and then use wherein-clause to further limit the previously recited . Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain 
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire 7 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
8  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al. highlighted that a skilled artisan cannot predict the structural features of the antibody 
Claim Analysis
The instant claims are directed to a genus of a nanoparticle composition comprising: (a) at least one antigen binding moiety; and (b) a T cell moiety; wherein the antigen binding moiety and the T cell moiety are conjugated to the surface of a nanoparticle and wherein the antigen binding moiety specifically binds to an antigen on a cancer cell and the T cell moiety specifically binds to a T cells.
The instant specification disclosed BCMA/CD3 nanoBiTE, CS1/CD3 nanoBiTE, CD38/CD3 nanoBiTE, and BCMA/CS1/CD38/CD3 nanoMuTE (page 39, paragraph 122, Figure 3A). The instant specification further disclosed CD33/CD3 nanoBiTE (Figure 8B), CD20/CD3 nanoBiTE (Figure 8C), and EpCAM/CD3 nanoBiTE (Figure 8D).  However, a few disclosed species does not teach the broadly claimed genus as claimed in instant claims. The instant claims encompass numerous species nanoparticles comprising antigen binding moiety binding to any antigen on a cancer cell and the T-cell moiety binding to a T-cell. Only a few species nanoparticles cannot be considered as a representative number of species falling within the scope of genus broadly claimed by instant claims.

As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with only functional properties defined by instant claims (e.g., specific binding to CD38, BCMA, or CS1 without defining specific sequences for all six CDRs for heavy and light chain variable regions required for the specific binding to antigens).  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  In this case, a skilled artisan cannot visualize the genus of antibodies that would bind to CD38, BCMA, or CS1 by the 
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
               

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2015/0366991 (hereinafter US991; IDS).
Regarding claims 1 and 5, US991 teaches a nanoparticle which comprises on its surface: (A) an antibody that specifically binds to a target cell antigen or epitope thereof; and (B) a moiety that binds to an antigen-specific T cell (claim 1).  US991 teaches that these nanoparticle complexes (ATR, described below) are able to redirect antigen-specific cytotoxic T cells to kill cancer cells including human B cell lymphomas (paragraph 016). 
Regarding claim 11, US991 teaches a pharmaceutical composition, comprising: (1) the nanoparticle or a fusion protein; and (2) a pharmaceutically acceptable carrier, .



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 8 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2020/0405640 (hereinafter US640; PTO-892).  
	Regarding claims 1, 5, 7, and 8, US640 teaches a bispecific exosome nanoparticle for novel cancer immunotherapy (paragraph 032, Figures 1-5). US640 teaches that a bispecific antibody was fused with exosomal membrane protein for surface display (paragraph 024).  US640 teaches anti-HER2/anti-CD3 bispecific exosomes (paragraph 041).  US640 teaches exosome anti-HER2 fusion protein and exosome anti-CD3 fusion protein in order to target cancer cell and in order to redirect T-cell toward cancer cell, respectively (Figure 5).  US640 teaches extracellular nanoparticle vesicles that redirect immune effector cells towards cancer cells for killing (abstract).  US640 teaches that the engineered vesicle displays an antigen binding 
Regarding claim 11, US640 teaches a composition comprising an isolated engineered extracellular vesicle of claim 1 and a carrier (claim 27). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2020/0405640 (hereinafter US640; PTO-892) in view of US2019/0030073 (hereinafter US073; PTO-892) and US2018/0230214 (hereinafter US214; PTO-892).
Regarding Claims 1, 5, 7, 8 and 11, teachings of US640 were discussed above in 102 section.
However, US640 does not teach nanoparticle comprising antigen binding moieties targeting BCMA, CD38 and CS1.
Regarding claims 2-4 and 6, US073 teaches CAR T cells that are enriched in CD8+ cells (abstract).  US073 teaches that in some embodiments, the CD8+ cells express two or more CARs that each bind different B cell malignancy-associated antigens (paragraph 056).  US073 teaches that in some embodiments, the CD8+ cells express two CARs, of which one binds BCMA and the other binds a B cell malignancy-associated antigen that is not BCMA, e.g., CS1 and/or CD38 (paragraph 056).
In addition, US214 teaches a rational to use antigen binding moieties targeting BCMA, CS1 and CD38. US214 teaches that previous studies have shown encouraging preclinical results using CARs directed against BCMA, CS-1, and CD38 for adoptive T-cell therapy of multiple myeloma (paragraph 374). 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US640, US073 and US214 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would replace anti-HER2 antigen binding moiety of anti-HER2/anti-CD3 bispecific exosomes of US640 with anti-BCMA, anti-CD38 and anti-CS1 antigen binding moieties. Since US073 teaches the CD8+ cells express two or more CARs that target BCMA, 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1, 5, 7, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2020/0405640 (hereinafter US640; PTO-892) in view of US2018/0117173 (hereinafter US173; PTO-892).
Regarding Claims 1, 5, 7, 8 and 11, teachings of US640 were discussed above in 102 section.
However, US640 does not teach that the liposomal nanoparticle is avidin-conjugated and that the antigen binding moiety and T-cell moiety are biotinylated.
Regarding claims 9-10, US173 teaches that a biotin conjugated antibody may be bound to a particle (e.g., liposome) containing a streptavidin (paragraph 188).

	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        

/Brad Duffy/Primary Examiner, Art Unit 1643